        Case 1:19-cv-04401-JMS-DML Document 6 Filed 11/12/19 Page 1 of 2 PageID #: 56
         Case 1:19-cv-04401-JMS-DML Document 3 Filed 10/31/19 Page 1 of 2 PagelD #: 36

AO 440 (Rev. 06/12) Summons in a Civil Acticin


                                                                              COURT



                        ind ·
          l'IIK�b'P-,t\l,                    be
                   others similarly situated

                             Plaillt(Urs}
                                 V.                               Civil Action No. 1:19-cv-04401-JMS-DML

        MIDLAND CREDIT MANAGEMENT, INC.


                            Defe11da111(s)

                                                 SUMMONS IN A CIVIL ACTION

To: (Defe11da111·s 11a111e a11d address) MIDLAND CREDIT MANAGEMENT, INC
                                         c/o REGISTERED AGENT
                                         ILLINOIS CORPORATION SERVICE CO
                                         801 ADLAI STEVENSON DRIVE
                                         SPRINGFIELD, IL 62703



          A. lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: James C. Vlahakis
                                 Sulaiman Law Group, Ltd.
                                 2500 S. Highland Avenue, Suite 200
                                 Lombard, IL 60148
                                 (630) 575-8181


       IF you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                                       ---
                                                                      CLERK OF COi.JRT
                                                                                             -------� .
Date:                I 0/31/2019
                                                                                 .S:'g11a11, .. '.. · ,,. !· -r Dep1,1y Clerk



                                                                                             �.::��:_;,
                                                                                                          ✓




                                                                                        ,,
                                                                                               --------      -.   : ·_,,
         Case 1:19-cv-04401-JMS-DML Document 6 Filed 11/12/19 Page 2 of 2 PageID #: 57


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1: 19-cv-04401-JMS-DML

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (/))

           This summons for (name of individual and title, if any)    Amy Morgan v Midland Credit Management, Inc.
 was received by me on (date)                     10/31/2019

           D I personally served the summons on the individual at (place) 801 Stevenson Drive, Springfield, IL 62703
                                                                        on (date)                       ; or

           D I left the summons at the individual's residence or usual place of abode with (name)

          ----------------�                                      , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or

           0 I served the summons on (name ofindividual)    Lyle Neeman
                                                                   - - - --
                                                                                                                             , who is
            designated by law to accept service of process on behalf of (name oforganization)
           Midland Credit Management, Inc.                                      on (date)         11/08/2019        ; or

           D I returned the swnmons unexecuted because                                                                            ; or

           D Other (specify):



           My fees are$                            for travel and$                  for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.


 Date:          11/12/2019
                                                                                            Suw,·,,;g,,nt,,e
                                                                                                                 �
                                                                                Paul Pankiewicz - Process Server
                                                                                        Printed name and title

                                                                                     R.O.S. Consulting, Inc
                                                                                23900 W Industrial Drive, Suite 3
                                                                                      Plainfield, IL 60585
                                                                                                         -----
                                                                                            Server's address

 Additional information regarding attempted service, etc:
